DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
NUSBAUM (US 3,346,188), LIEBIG (US 6,775,919) and WHITING (US 6,554,643) are considered to be the closest prior art of record.
Regarding claim 1, NUSBAUM discloses a fuel injector for injecting fuel into a combustion chamber of an internal combustion engine, said fuel injector comprising: 
a nozzle body (2) configured to be inserted into a fuel injector receiving bore of said internal combustion engine (col. 3 lines 8-10) along a nozzle body axis (implied; Fig. 1); 
a valve housing (1) held in fixed relationship to said nozzle body (Fig. 1); and 
a locating pin (11) extending from said valve housing along a locating pin axis from a locating pin fixed end which is fixed to said valve housing to a locating pin free end (Fig. 1) such that said locating pin is configured to radially orient said nozzle body in said fuel injector receiving bore, said locating pin being configured to be inserted into a locating bore; 
wherein said locating pin axis is eccentric to said nozzle body axis (Fig. 1);
wherein said locating pin has a width (diameter of 11, Fig. 1) in a first direction radially relative to said nozzle body axis and through said locating pin axis.
NUSBAUM does not disclose crush ribs as claimed.
LIEBIG teaches a locating pin (20) wherein said locating pin has 1) a width (across radial reliefs 26) in a first direction radially relative to a cylindrical primary locator (46), and 2) a length (24, Fig. 2) in a second direction which is perpendicular to said width such that said width is less than said length (Fig. 2); and wherein said locating pin includes a first rib (one 22) projecting outward therefrom 
The first and second ribs of LIEBIG are not crush ribs configured to be plastically deformed.
WHITING teaches a locating pin (24, Figs. 3-4A) wherein said locating pin has 1) a width (horizontal in Fig. 4A) in a first direction, and 2) a length (vertical, Fig. 4A) in a second direction which is perpendicular to said width such that said width is less than said length (Fig. 4A); and wherein said locating pin includes a first crush rib (one 26) projecting outward therefrom (Fig. 3) and also includes a second crush rib (other 26) projecting outward therefrom such that said first crush rib and said second crush rib are diametrically opposed at said length of said locating pin (i.e. vertically, Fig. 4A) and such that said first crush rib and said second crush rib are configured to plastically deform when inserted into a locating bore (col. 7 lines 34-37) thus, the position of the locating pin can be suppressed from being shifted with respect to the locating bore with high positional accuracy without being displaced (implied).
LIEBIG does not disclose said width in a first direction radially relative to a nozzle body axis.
The above underlined limitation is considered as functional language. NUSBAUM discloses all the structural components of the fuel injector, which are read on those of the instant invention. Therefore, the fuel injector of NUSBAUM is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, it can readily be seen that the locating pin 11 (“for positioning the injector on an internal combustion engine,” col. 3 lines 6-7, is capable of radially orienting the nozzle body and capable of being inserted into a bore).
The limitation “thereby preventing rotational movement of said fuel injector about said nozzle body axis” is considered as functional language. NUSBAUM as modified teaches discloses all the structural components of the fuel injector, which are read on those of the instant invention. Therefore, the prior art fuel injector is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, the fuel injector of NUSBAUM as modified is capable of preventing rotational movement of said fuel injector about said nozzle body axis.
In summary:
a) NUSBAUM does not disclose crush ribs diametrically opposed in a direction perpendicular to the radial direction of the nozzle body axis, 

c) WHITING teaches crush ribs configured to plastically deform but not an orientation of the ribs relative to a radial direction of a nozzle body axis/central locating bore.
The prior art fails render obvious the combination of claim limitations “a first crush rib projecting outward therefrom and also includes a second crush rib projecting outward therefrom such that said first crush rib and said second crush rib are diametrically opposed at said length [in a second direction which is perpendicular to said width in a first direction radially relative to said nozzle body axis]” and “said first crush rib and said second crush rib are configured to plastically deform when inserted into said locating bore” in the manner defined in the instant claim 1.
Regarding claim 10, NUSBAUM discloses an internal combustion engine comprising: 
a combustion chamber (col. 1 lines 11-12); 
a fuel injector receiving bore (col. 3 lines 9-11); 
a locating bore (implied col. 3 lines 6-7); and 
a fuel injector comprising: 
a nozzle body (2) within said fuel injector receiving bore (col. 3 lines 9-11) along a nozzle body axis (implied; Fig. 1); 
a valve housing (1) held in fixed relationship to said nozzle body (Fig. 1); and 
a locating pin (11) extending from said valve housing along a locating pin axis from a locating pin fixed end which is fixed to said valve housing to a locating pin free end (Fig. 1) such that said locating pin radially orients said nozzle body in said fuel injector receiving bore, said locating pin being located in said locating bore; 
wherein said locating pin axis is eccentric to said nozzle body axis (Fig. 1); 
wherein said locating pin has a width (diameter of 11, Fig. 1) in a first direction radially relative to said nozzle body axis and through said locating pin axis.
NUSBAUM does not disclose crush ribs as claimed.
LIEBIG teaches a locating pin (20) wherein said locating pin has 1) a width (across radial reliefs 26) in a first direction radially relative to a cylindrical primary locator (46), and 2) a length (24, 
The first and second ribs of LIEBIG are not crush ribs configured to be plastically deformed.
WHITING teaches a locating pin (24, Figs. 3-4A) wherein said locating pin has 1) a width (horizontal in Fig. 4A) in a first direction, and 2) a length (vertical, Fig. 4A) in a second direction which is perpendicular to said width such that said width is less than said length (Fig. 4A); and wherein said locating pin includes a first crush rib (one 26) projecting outward therefrom (Fig. 3) and also includes a second crush rib (other 26) projecting outward therefrom such that said first crush rib and said second crush rib are diametrically opposed at said length of said locating pin (i.e. vertically, Fig. 4A) and such that said first crush rib and said second crush rib are plastically deformed within a locating bore (col. 7 lines 34-37) thus, the position of the locating pin can be suppressed from being shifted with respect to a locating bore with high positional accuracy without being displaced (implied).
LIEBIG does not disclose said width in a first direction radially relative to a nozzle body axis.
The above underlined limitation is considered as functional language. NUSBAUM discloses all the structural components of the fuel injector, which are read on those of the instant invention. Therefore, the fuel injector of NUSBAUM is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, it can readily be seen that the locating pin 11 (“for positioning the injector on an internal combustion engine,” col. 3 lines 6-7, is capable of radially orienting the nozzle body and capable of being inserted into a bore).
The limitation “thereby preventing rotational movement of said fuel injector about said nozzle body axis” is considered as functional language. NUSBAUM as modified teaches discloses all the structural components of the fuel injector, which are read on those of the instant invention. Therefore, the prior art fuel injector is capable of performing the same desired functions as the instant invention having been claimed. In the instant case, the fuel injector of NUSBAUM as modified is capable of preventing rotational movement of said fuel injector about said nozzle body axis.

a) NUSBAUM does not disclose crush ribs diametrically opposed in a direction perpendicular to the radial direction of the nozzle body axis, 
b) LIEBIG teaches diametrically opposed ribs oriented perpendicularly to a radial direction of a central primary locator but does not teach the ribs are crush ribs configured to plastically deform, and 
c) WHITING teaches crush ribs configured to plastically deform but not an orientation of the ribs relative to a radial direction of a nozzle body axis/central locating bore.
The prior art fails render obvious the combination of claim limitations “a first crush rib projecting outward therefrom and also includes a second crush rib projecting outward therefrom such that said first crush rib and said second crush rib are diametrically opposed at said length [in a second direction which is perpendicular to said width in a first direction radially relative to said nozzle body axis]” and “said first crush rib and said second crush rib are plastically deformed when inserted into said locating bore” in the manner defined in the instant claim 10.
Regarding claim 19, NUSBAUM as modified teaches the method of assembling a fuel injector to an internal combustion engine where the internal combustion engine includes a fuel injector receiving bore (col. 3 lines 9-11) and a locating bore (implied col. 3 lines 6-7) and where the fuel injector includes a nozzle body (2) extending along a nozzle body axis (implied; Fig. 1); a valve housing (1) held in fixed relationship to said nozzle body (Fig. 1); and a locating pin (11) extending from said valve housing along a locating pin axis from a locating pin fixed end which is fixed to said valve housing to a locating pin free end (Fig. 1) such wherein said locating pin axis is eccentric to said nozzle body axis (Fig. 1); wherein said locating pin has 1) a width (diameter of 11, Fig. 1) in a first direction radially relative to said nozzle body axis and through said locating pin axis; said method comprising: 
inserting said nozzle body into said fuel injector receiving bore (implied);
inserting said locating pin into said locating bore (implied).
NUSBAUM does not disclose crush ribs as claimed.
LIEBIG teaches a locating pin (20) wherein said locating pin has 1) a width (across radial reliefs 26) in a first direction radially relative to a cylindrical primary locator (46), and 2) a length (24, Fig. 2) in a second direction which is perpendicular to said width such that said width is less than said 
The first and second ribs of LIEBIG are not crush ribs configured to be plastically deformed.
WHITING teaches a locating pin (24, Figs. 3-4A) wherein said locating pin has 1) a width (horizontal in Fig. 4A) in a first direction, and 2) a length (vertical, Fig. 4A) in a second direction which is perpendicular to said width such that said width is less than said length (Fig. 4A); and wherein said locating pin includes a first crush rib (one 26) projecting outward therefrom (Fig. 3) and also includes a second crush rib (other 26) projecting outward therefrom such that said first crush rib and said second crush rib are diametrically opposed at said length of said locating pin (i.e. vertically, Fig. 4A) and such that said first crush rib and said second crush rib are plastically deformed within a locating bore (col. 7 lines 34-37) thus, the position of the locating pin can be suppressed from being shifted with respect to a locating bore with high positional accuracy without being displaced (implied).
LIEBIG does not disclose said width in a first direction radially relative to a nozzle body axis.
In summary:
a) NUSBAUM does not disclose crush ribs diametrically opposed in a direction perpendicular to the radial direction of the nozzle body axis, 
b) LIEBIG teaches diametrically opposed ribs oriented perpendicularly to a radial direction of a central primary locator but does not teach the ribs are crush ribs configured to plastically deform, and 
c) WHITING teaches crush ribs configured to plastically deform but not an orientation of the ribs relative to a radial direction of a nozzle body axis/central locating bore.
The prior art fails render obvious the combination of claim limitations “a first crush rib projecting outward therefrom and also includes a second crush rib projecting outward therefrom such that said first crush rib and said second crush rib are diametrically opposed at said length [in a second direction which is perpendicular to said width in a first direction radially relative to said nozzle body axis],” “said first crush rib and said second crush rib are plastically deformed when inserted into said locating bore” and “plastically deforming said first crush rib and said second crush rib while said locating pin is being inserted into said locating bore such that said locating pin radially orients said nozzle body in said fuel injector .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 3,918,694 discloses similar subject matter to LIEBIG but also fails to disclose crush ribs configured to be plastically deformed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747